Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Breslow et al (US 2016/0374567). Regarding claims 18 and 20, Breslow et al discloses and teaches a computer program and a wearable device for PPG sensing, which receives physiological data from a sensor of the wearable device, including measurement of time-wise data, stores a quality estimator engine that calculates a probability that a measurement is accurate, calculates a second probability that data sets are accurate for a particular window of measurements by assessing quality estimations for physiological and feature data, and associates the probability with the window as a measure for quality of data. The wearable device includes a wrist strap, one or more sensors, a memory for storing that quality estimator engine, and the processor for computing the data and outputs of the time window being analyzed.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 

Claims 1-5, 7, 8, and 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breslow et al (US 2016/0374567) in view of Shen (US 2013/0190635). Regarding claims 1 and 12, Breslow et al disclose and teach a method including obtaining heart rate data from subjects with chest-strap sensors, obtaining uncalibrated heart rate data from patients with a wrist-worn PPG sensor (0115,-0117, 0119, 0164), isolating feature data from the wrist-sensor data concurrently with the heart rate data (both calibrated and uncalibrated) to characterize features, associating quality metrics for the uncalibrated data with feature data based on thresholding of the calibrated data, creating a quality estimator for evaluating accuracy of the data (0105-0115, 0119), testing heart rate sensor data in a second iteration, and ascertaining probability of the second data being accurate for a particular time/window based on probability that the data is within a window of measurements and assessing quality based on the probability measurement (0104-0105, 0238).  
Breslow fails to disclose the acquisition of calibrated heart rate data for the ECG chest data, but the processing and probability assessment of quality utilizes a comparison and estimator (0105-0110). Attention is hereby directed to the teaching reference to Shen which discloses and teaches specifically the use of calibrated ECF signal data (0036) for identifying the ECG signal and determining biometric features (Abstract and Fig 6). It would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Shen with those of Brewslow et al for the purpose of calibrating ECG signals for biometric signal processing and data collection/synchronization (0036, Shen).
Regarding claims 2-5 and 13-16, Breslow et al discloses the feature data including at least one signal for heart rate (0115-0119, PPG wrist sensors: 0066-67) including the peaks and peak to peak measurement of blood volume and frequency analysis with raw signal data for heart rate measurements 
Regarding claims 7, 8, 11, and 17, Breslow et al discloses the threshold includes a beats per minute space within a range of normal (0105), the providing of feedback to the user including adjustments to the quality (0256-0258) based on data analysis (0192-0194) on a first and second monitor (0094) to assess quality of heart rate data with feature data (0192-194). Breslow et al discloses the use of a learning engine for assessments and algorithmic processing (0154-0156).


Claims 6, 9, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breslow et al (US 2016/0374567) in view of Shen (US 2013/0190635) as applied to claims 1 and 8 above, and further in view of Hong et al (US 2014/0275852). Regarding claims 6 and 9, Breslow et al combined with Shen discloses the monitoring above, and further the quality estimation of data, but fails to disclose and teach the creation of such a quality estimator with training a machine learning algorithm to estimate feature data quality and the change of position of a monitor as the adjustment performed. Attention is hereby directed to the teaching reference to Hong et al which expressly teaches the creation of a quality estimator (0341-0343) with machine learned coefficients and a learning forest to estimate quality of a feature dataset, as well as the adjustment of a physiological monitor for heart rate tracking (0210-0212), including the feedback to adjust the position of a monitor based on threshold (0210). It would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings .

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breslow et al in view of Shen as applied to claim 8 above, and further in view of Haynes (US 4,307,727). Breslow et al in view of Shen discloses the use of a band for the wrist-worn physiological montor (0060) and the coupling to a wrist, but not the adjustment of the tension based on feedback. Attention is hereby directed to the Haynes reference which expressly discloses the adjustment of the pressure and tension of the band (Col 2 Line 10-40) for having two different bands with tension adjustment to improve measurement of arterial pulse. It would have been obvious to one of ordinary skill in the art to adjust the band to improve the tension and acquire an improved signal on the radial artery (wrist, Haynes, Col 2 Line 10-45).


Conclusion






Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M. LAMPRECHT whose telephone number is (571)272-3250.  The examiner can normally be reached on Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOEL LAMPRECHT/Primary Examiner, Art Unit 3793